DETAILED ACTION
This office action is in response to the preliminary amendment filed 3/18/2019. As directed by the amendment, claims 7-8 have been amended, claims 3 and 6 have been cancelled, and no claims have been newly added.  Thus, claims 1-2, 4-5, and 7-8 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 depends from cancelled claim 3, and therefore it is unclear which claim that claims 4 is depend from.  For purposes of examination, claim 4 is assumed to depend from claim 1.
Claim 5 is rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP3202291U) in view of Dye (2009/0131234).


    PNG
    media_image1.png
    466
    745
    media_image1.png
    Greyscale

Regarding claim 1, Yamaguchi as shown in the annotated fig 2 above discloses a stretching tool comprising: two spherical bodies of identical size (two spheres connected integrally, and as shown in fig 2, appear to be of identical size) (para [0007]), formed in a double structure including inner shells (1) (hard massaging body) and outer covering layers (2) (elastic buffer layer) in tight contact with respective surfaces of the inner shells (1) (para [0012]), the outer covering layers (2) having a relatively smaller hardness than that of the inner shells (1) so as to have elasticity (inner massage layer (1) is hard and outer covering (2) is made of an elastic material such as rubber) (para [0012]); and a coupling portion (see fig above) and the coupling portion is formed of a material that is the same as or different from a material of the inner shells (2), and the coupling portion couples the inner shells (2) to each other such that an axial center of the coupling portion coincides with a line connecting respective centers of the two spherical bodies (see fig 2 above).

However, Dye in figs 3-4 teaches a rolling massage device (devices for mobilization of soft tissue by massage (para [0054]) including a body (12) (cylindrically shaped body) having multiple projecting lines (14) (shaped projections) of the same shapes on their surfaces which have a cross section in a saw blade shape (triangular shape that extends from the same angle) (para [0051]) including peaks and troughs alternately arranged in respective circumferential directions of the roller device (see fig 2) and continuously extending from respective outermost ends of the body (14) in the direction of an extending line of the axial center (as shown in fig 1, projecting lines (14) longitudinally extend over the outer surface of the device in an direction of an extending line of the axial center of the cylinder) (fig 1, para [0050])  .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rolling device of Yamaguchi by providing the outer surface of the two spherical bodies with multiple projecting lines of the same shapes on their surfaces which have a cross section in a saw blade shape including peaks and troughs alternately arranged in respective circumferential directions of the spherical bodies and continuously extend toward the coupling portion from respective outermost ends of the spherical bodies in the direction of an extending line of 
Regarding claim 4, modified Yamaguchi discloses that when each spherical body is seen from outside on the extending line of the axial center, the multiple projecting lines (14 of Dye) continuously extend toward the coupling portion (multiple projecting lines (14 of Dye) continuously extends longitudinally along the entire outer surface of the device (Dye, para [0050], fig 1.
Yamaguchi does not disclose the multiple projecting lines continuously extend toward the coupling portion while being spirally curved in a clockwise direction or a counterclockwise direction.
However, Dye teaches a rolling massage device (devices for mobilization of soft tissue by massage (para [0054]) including a body (12) (cylindrically shaped body) having multiple projecting lines (14) (shaped projections) (para [0050]), and in fig 8b, discloses the multiple projecting lines (14) extending towards a center portion while being spirally curved in a clockwise direction or a clockwise direction (in a helical pattern, and as shown in fig 8b, extends in a clockwise direction as seen from the left side of the roller shown in fig 8b) (para [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rolling device of Yamaguchi by configuring the multiple projecting lines to continuously extend toward the coupling portion while being spirally curved in a clockwise direction or a counterclockwise direction as taught by Dye in order to provide a surface to effectively mobilize target soft tissue to massage tissue and break up scar tissue (Dye, para [0054])

Regarding claim 8, Yamaguchi discloses a core member (interior hollow portion) is disposed at a center so as to connect respective centers of the inner shells (2) of the spherical bodies to the axial center of the coupling portion, the core member being formed of a material that is the same as or different from a material of the inner shells (2) (inner shell (2) is hollow, and therefore core member made of air) (para [0012]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Dye as applied to claim 1 above, and further in view of Bertram et al (2013/0090220).
Regarding claim 2, modified Yamaguchi discloses an outer covering layer with a thickness and an inner shell having a diameter.  
Modified Yamaguchi does not disclose a ratio between a diameter of the inner shell and a thickness of the outer covering layer of each spherical body is variable.
However, Bertram teaches an outer covering layer (10) for an exercise device, the cover including an outer face (24) including a textured surface (para [0022]), wherein the exercise device has a diameter and the outer covering layer (10) has a thickness (para [0007), and wherein the thickness of the outer covering layer can be varied to provide different degrees of treatment (para [0025])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the outer covering layer of modified Yamaguchi so that the thickness of the outer covering layer is variable (and .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Dye as applied to claim 4 above, and further in view of Gueret (2008/0255484).
Regarding claim 5, modified Yamaguchi disclose the wherein the multiple projecting lines are formed to be curved in a helical direction on the two spherical bodies.
Modified Yamaguchi does not disclose the multiple projecting lines are formed to be curved in the clockwise direction on an outer surface of one of the two spherical bodies, and to be curved in the counterclockwise direction on an outer surface of another of the two spherical bodies.
However, Gueret in fig 10 teaches a massage device including a roller (10) with first portion (left side of roller) and a second portion (right side of roller) and multiple projecting lines (14, 14’) (massage components) defining a helix pitch over the first portion and second portion of the roller (10) (para [0157]), and wherein the multiple projecting lines (14, 14’) are formed to be curved in the clockwise direction on the left portion of the roller (10) (as shown in fig 10, helix pitch on left side spirals in a clockwise direction towards the center of the roller), and to be curved in the counterclockwise direction on an outer surface of the right portion of the roller (10) (as shown in fig 10, helix pitch on right side spirals in a counter-clockwise direction towards the center of the roller) (fig 10, para [0157]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhne (2017/0007486), Allen (2014/0024984), Lim (D857,129), and Hsu (2006/0089578), and Tsuyama (D843,592) disclose massage roller devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        


/COLIN W STUART/Primary Examiner, Art Unit 3785